Response to After-Final Arguments
Cont. 3a) and 7a)
The proposed amendment recites new limitations “…a legume component selected from the group consisting of red lentil flour, green lentil flour, brown lentil flour, chickpea flour, yellow pea flour, fava bean flour, tepary bean flour, runner bean flour, lima bean flour, pinto bean flour, kidney bean flour, black bean flour, green bean flour, moth bean flour, adzuki bean flour, urad bean flour, mung bean flour, ricebean flour, cowpea flour, Indian pea flour, hyacinth bean flour, soybean flour, winged bean flour, pigeon pea flour, velvet bean flour, jack bean flour, guar flour, sword bean flour, horse gram flour, tarwi flour, lupine bean flour, peanut flour, and any combination thereof…” in claim 1 which was not previously considered, and required additional consideration and/or search, wherein the consideration/search requires more time than what is allotted under the AFCP 2.0. 
Cont. 12)
Applicant's arguments filed 02/22/2022 are moot, since the arguments are based upon proposed amendment which has not been entered.
The Examiner maintains the rejections of record.
/HONG T YOO/               Primary Examiner, Art Unit 1792